Transportation of jeeps. Following the decision in Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467, plaintiff’s motion for summary judgment was granted, in an opinion per curiam, as follows:
The issue in this case is identical with the issue in Atchison, Topeka and Santa Fe Railway Compamy v. United States, 121 C. Cls. 467. For the reasons there stated, plaintiff’s motion for summary judgment asking *866for an adjudication that the jeeps involved in this action be classified and rated as passenger motor vehicles, is granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amounts to be paid to the plaintiff for the transportation services herein involved.
It is so ordered.